Citation Nr: 0707458	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-36 635	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of fracture and dislocation of L5 vertebra and chip 
fracture of L3 vertebra.  

2.  Entitlement to an effective date earlier than July 3, 
2003, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
July 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of February 2003 and December 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In the February 2003 decision, the RO granted entitlement to 
an increased 30 percent rating for post-traumatic stress 
neurosis, effective from June 7, 2002, and continued a 40 
percent rating for residuals of fracture and dislocation of 
L5 vertebra and chip fracture of L3 vertebra.  The veteran 
subsequently perfected an appeal as to both assigned ratings. 

By a December 2003 decision, the RO granted entitlement to an 
increased 70 percent rating for PTSD and granted a TDIU, each 
effective from July 3, 2003.
In January 2004, the veteran submitted a notice of 
disagreement (NOD) as to the effective date of the grant for 
a TDIU.  In March 2004, the veteran submitted a statement 
that he agreed with the grant of 70 percent for PTSD.  In May 
2004, the veteran submitted his substantive appeal for an 
earlier effective date for the grant of a TDIU, and repeated 
that he was in agreement with the 70 percent awarded for 
PTSD.  In light of the veteran's statements, the appeal for 
an increased rating for PTSD is considered withdrawn.  

Lastly, in a July 2003 letter, the veteran submitted a claim 
for service connection for degenerative arthritis secondary 
to his service-connected residuals of fracture and 
dislocation of L5 vertebra and chip fracture of L3 vertebra.  
As the RO has not adjudicated this matter, it is not properly 
before the Board, and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the veteran claims that 
he was awarded Social Security Administrative (SSA) 
disability benefits effective from March 2003 due in part to 
his service-connected back and psychiatric disability.  He 
was assigned a TDIU rating effective from July 3, 2003.  He 
reports that he stopped working due to service-connected 
disability in January 2003.  He argues that he should be 
awarded benefits either from January 2003 (the date he 
stopped working) or March 2003, (the date he was awarded SSA 
benefits).  A review of the record does not reveal that SSA 
was contacted for the purposes of obtaining their decision 
and all associated medical reports.  In order for VA to 
properly assist the veteran, it is imperative that the SSA's 
decision be obtained as well as all medical reports which 
were used to support such decision.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

The veteran contends that his service-connected back 
disability is more severe than the currently assigned rating 
indicates.  The RO has evaluated the veteran's service-
connected low back disability as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The Board points out that effective September 26, 2003, VA 
revised the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claim under the revised criteria effective the 
date of the new diagnostic codes.  See Wanner v, Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  

The Board also points out that when evaluating joints on the 
basis of limited motion, VA must consider whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  

In this case, while the veteran and his representative were 
provided notice of the revised rating criteria in the 
December 2003 Supplemental Statement of the Case, the RO has 
not obtained examination findings responsive to the new 
criteria or completely responsive to the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2006).  The Board finds that 
neurological and orthopedic examination findings would be 
helpful in resolving the claim for an increased rating for 
the veteran's low back disability.  See 38 U.S.C.A. § 5103A. 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and neurological examinations, by physicians, 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, will result in a denial of the claim for 
an increased rating.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of the notice of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.

Lastly proper VCAA notice with respect to the claim for an 
earlier effective date for the award of a TDIU rating should 
be provided.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  With respect to the claim for an 
earlier effective date for a TDIU rating, 
send the veteran and his representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should do the following:  (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  

The notice letter should also meet the 
requirements as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) with respect to all the 
claims currently on appeal.  
 
2.  The RO should request that the 
veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence from VA 
and non VA medical providers pertinent to 
the claim for a higher increased rating 
for his low back disability on appeal. 

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic and 
neurological examinations, by physicians, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physicians prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The orthopedic examiner should also 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis-
specifically whether the entire, or the 
entire thoracolumbar spine is ankylosed.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar disability - to specifically 
include any sciatic neuropathy, complete 
paralysis of the sciatic nerve, or 
incomplete paralysis of the sciatic nerve 
of a mild, moderate, moderately severe, 
or severe nature.   

If intervertebral disc syndrome (IVDS) is 
diagnosed, the examiner should comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his low back disability, 
the examiner should indicate whether, 
over the last 12-month period, the 
veteran's incapacitating episodes had a 
total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6  
weeks. 

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for an increased 
rating for the service-connected back 
disability in light of all pertinent 
evidence and legal authority (to include 
the former and revised rating criteria 
for the spine).  The claim for an earlier 
effective date for a TDIU rating should 
also be readjudicated.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




